                         Case 1:20-cr-00521-CM           Document 138 Filed 07/07/21                      Page 1 of 1

                                    TALKIN, MUCCIGROSSO                            & ROBERTS, L.L.P.
                                                         ATlORNevs AT LAW
                                                   40 F..XCHANGE Pl.ACE
                                                         1s·rtt FLOOR
                                              NEW YORI<, NEW YO!{J{ 100011

                                                         ( 212)   •
                                                                 82 - 0007 PHONE
                                                                      •
                                                            (112) 82 · 1303 FAX
                                                         WWW . TAlK I HlAW . COM
                                                   F,IIAIL , INFO @ TA L KIHLAW . COM



                                            :mrII.:IllVG
   UARYlAHD OFFICE ·                                                                                              HEW JeRSEY OFFICE ,
~,oo DORSEY HALL DRIVE                              !#JOO                                                             2~00 PLAZA 6
       SUITE 100                                                                                              HAR80RSIOE FINANCIAL CENTER
ELLICOTT CITY. 140 11042          G311d A11VJINOfilJ313                                                           IERSEY CIH. »J 07311

     410 - ~64 - 0300
                                             J..N.3:WfDOO
                                             ANCIS JCISn
                       I '-::::::==:::=::====:::::::;:::;::~:::::::::..!J
                                                                          duly 7, 2021
        Honorable Colleen McMahon
        United States District Judge
        Sollthern District of New York                                       1
        500 Pearl Street
        New York, New York 10007
                                                  f'i ~---,.,~1.:·:-··-.·-··~--.
        BY ECf                                                                ,,
                                                                                      Re:   United States v. James Cahill
                                                                                            20 Cr. 521 (CM)
        Dear Judge McMahon:

                         As the Court is aware, defendant James Cahill ("Cahill") is currently at lihcrty on a
        fully secured $500,000 Appearance Bond that contains several conditions including home detention
        with location monitoring and travel restrictions. Earlier today, he ti led a motion with the Court
        requesting that the home detention condition be replaced by a curfew and that location monitoring
        and all other release conditions remain intact. By this letter, Cahill separately respectfully requests
        permission to attend a birthday party for two of his grandchildren on July 10, 2021 at a home his
        son rented on Eastern Long Island from l 2-8 pm . The government and Pretrial Services
        (''Pretrial") have been provided the address of the home. The attendees will be immediate family                                    l(J/
                                                                                                                                              , C-
        (Mr. Cahill's 3 children, spouses, and 9 grand kids). Pretrial, by United States Pretrial Service                                   t"""
        Officer Andrew Abbott, does not consent to this application due to his office's policy against
        permitting travel for social reasons by any defendant on home detention. The government, by
        Assistant United States Attorney Jason Swergold, defers to Pretrial's position.

                              Thank you for Your Honor's consideration of this request.

                                                                                      Very truly yours,
                                                                                      S~dv,~
                                                                                      Sanford Talk in
                                                                                                                             Q
        cc:             AUSA Jason Swcrgold (by ECF)
                        AUSA Jun Xiang (by ECf)
                        AUSA Danielle Sassoon (by ECf)
                                                                                                                                            V
                        SA USA Laura de Oliveira (by ECF)
                        US PTO Andrew Abbott (by email)
